Title: XXIII. State of Farell & Jones’ Judgment against John Randolph, [19 December 1778]
From: Tazewell, Henry,Jefferson, Thomas
To: 



[19 Dec. 1778]




Judgment
 
£241.14. 5


Int: on Judgment from 23d July 68 till 23 Sept: 78
 
 122. 17. 9




 364. 12. 2


Put into the hands of Th: J. 1778. Dec. 19
{
 Recd of Sherif of James City
 263.2} 296. 2

 
 Recd of Mr. Blair
   33.




£ 68. 10. 2



Pd Mr. Tazewell his fee
 
   4 10




 291 12   



Carried to the Treasury the instant received, to credit of Farrel & Jones.

